
	

113 HR 5056 : Research and Development Efficiency Act
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5056
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To improve the efficiency of Federal research and development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Research and Development Efficiency Act.
		2.Regulatory efficiency
			(a)Sense of CongressIt is the sense of Congress that—
				(1)high and increasing administrative burdens and costs in Federal research administration,
			 particularly in the higher education sector where most federally sponsored
			 research is performed, are eroding funds available to carry out basic
			 scientific research;
				(2)progress has been made over the last decade in streamlining the pre-award grant application process
			 through Grants.gov, the Federal Government’s website portal;
				(3)post-award administrative costs have grown as Federal research agencies have continued to impose
			 agency-unique compliance and reporting requirements on researchers and
			 research institutions;
				(4)facilities and administration costs at research universities can exceed 50 percent of the total
			 value of Federal research grants, and it is estimated that nearly 30
			 percent of the funds invested annually in federally funded research is
			 consumed by paperwork and other administrative processes required by
			 Federal agencies; and
				(5)it is a matter of critical importance to American competitiveness that administrative costs of
			 federally funded research be streamlined so that a higher proportion of
			 taxpayer dollars flow into direct research activities.
				(b)In generalThe Director of the Office of Science and Technology Policy shall establish a working group under
			 the authority of the National Science and Technology Council, to include
			 the Office of Management and Budget. The working group shall be
			 responsible for reviewing Federal regulations affecting research and
			 research universities and making recommendations on how to—
				(1)harmonize, streamline, and eliminate duplicative Federal regulations and reporting requirements;
			 and
				(2)minimize the regulatory burden on United States institutions of higher education performing
			 federally funded research while maintaining accountability for Federal tax
			 dollars.
				(c)Stakeholder inputIn carrying out the responsibilities under subsection (b), the working group shall take into
			 account input and recommendations from non-Federal stakeholders, including
			 federally funded and nonfederally funded researchers, institutions of
			 higher education, scientific disciplinary societies and associations,
			 nonprofit research institutions, industry, including small businesses,
			 federally funded research and development centers, and others with a stake
			 in ensuring effectiveness, efficiency, and accountability in the
			 performance of scientific research.
			(d)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter for 3 years,
			 the Director shall report to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate on what steps have been taken to
			 carry out the recommendations of the working group established under
			 subsection (b).
			
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
